 



Exhibit 10(f)
Amendment to Directors Stock Compensation and Deferral Plan
Effective January 22, 2008, Article III of the Directors Stock Compensation and
Deferral Plan was amended to read in its entirety as follows:

  III.   SHARES AVAILABLE FOR AWARDS         Subject to Article VII and the
following proviso, no more than 1,600,000 shares of Common Stock (as adjusted to
reflect the August 11, 2006 two-for-one stock split) shall be awarded or made
subject to stock options awarded under the Plan; provided, however, that
(i) effective January 22, 2008, an additional 100,000 shares of Common Stock
shall be available for, but limited to, deferrals of Cash Compensation and
dividend credits to Deferred Stock Accounts; and (ii) shares subject to options
granted hereunder (or assumed hereby) that are cancelled or expire without being
fully exercised and shares used to pay the exercise price for options granted
hereunder (or assumed hereby) may again be made subject to options granted under
this Plan with no effect on the foregoing limit. Shares awarded or made subject
to options hereunder may consist, in whole or in part, of authorized but
unissued Common Stock or treasury Common Stock not reserved for any other
purpose. For purposes of this Article III, options that are assumed from a Prior
Plan shall be deemed granted hereunder.

Directors Stock Compensation and Deferral Plan
WELLS FARGO & COMPANY
DIRECTORS STOCK COMPENSATION AND DEFERRAL PLAN
(As Amended and Restated as of January 1, 2008)

I.   PURPOSE, HISTORY AND EFFECTIVE DATES

  A.   Purpose.         The purpose of the Wells Fargo & Company Directors Stock
Compensation and Deferral Plan (the “Plan”) is to provide non-employee members
of the Board of Directors of the Company with equity compensation and
compensation deferral opportunities in consideration for personal services
rendered in their capacity as directors of the Company. The Plan is also
intended to aid in attracting and retaining individuals of outstanding abilities
and skills for service on the Company’s Board of Directors.     B.   Prior
Plans.

 



--------------------------------------------------------------------------------



 



      The Plan superseded the 1999 Directors Stock Option Plan, the 1999
Directors Formula Stock Award Plan and the 1999 Deferral Plan for Directors (the
“Prior Plans”) effective on the date that the Plan was approved by the Company’s
stockholders (the “Effective Date”). Options outstanding on the Effective Date
and amounts deferred under the Prior Plans before the Effective Date of the Plan
were assumed by the Plan on such date. The terms of such options and deferrals
remain the same as applicable thereto under the Prior Plans, unless and until
amended under the terms of the Plan.     C.   Restatement.         Pursuant to
its authority to amend the Plan, the Committee has amended and restated the Plan
effective January 1, 2008 to address the requirements of Code §409A. The
Committee does not intend the amended and restated Plan document, or any
subsequent amendment, to materially modify the Plan with respect to Deferral
Account balances attributable to amounts earned and vested prior to January 1,
2005. To the extent necessary to avoid such a material modification, any
provision of the amended and restated document or any subsequent amendment that
otherwise would so modify the Plan shall be construed and enforced as applicable
only to the portion of Deferral Account balances attributable to amounts that
were not earned and vested prior to that date.

II.   DEFINITIONS       When used in this Plan, the following capitalized terms
shall have the meanings indicated below:

2



--------------------------------------------------------------------------------



 



     
Affiliate
  Any entity other than the Company that would be treated as part of a “single
employer,” within the meaning of Code §414(b) or (c), that includes the Company.
 
   
Award Date
  The day of the Company’s annual meeting of stockholders in each year,
beginning in 2003.
 
   
Board
  The Board of Directors of the Company.
 
   
Cash Compensation
  The annual retainer fees and Board and committee meeting fees.
 
   
Code
  The Internal Revenue Code of 1986, as from time to time amended.
 
   
Committee
  The Governance and Nominating Committee or any successor committee of the
Board; provided, however, that if at the time of any Committee action, any
member of such committee does not satisfy the requirements applicable to
committee approval contained in regulations of the Securities and Exchange
Commission promulgated under Section 16 of the Securities Exchange Act of 1934,
and applicable interpretations thereof, any such action must be taken or
approved by the Board.
 
   
Common Stock
  Common Stock of the Company, $1 2/3 par value.
 
   
Company
  Wells Fargo & Company.
 
   
Deferral Account
  A bookkeeping account that reflects the Company’s deferred compensation
obligation under this Plan to each Non-Employee Director who is a Deferral
Participant. A Deferral Account includes all of the Deferral Participant’s
Deferred Cash Accounts and Deferred Stock Accounts.
 
   
Deferral Election
  An irrevocable election by a Non-Employee Director to defer receipt of
Eligible Compensation. Separate Deferral Elections shall be required for the
deferral of Formula Stock Awards and the deferral of any other Eligible
Compensation. Deferral Elections applicable to Eligible Compensation for a
Deferral Year shall not apply to Eligible Compensation for any other Deferral
Year.
 
   
Deferral Participant
  Any Non-Employee Director who files a Deferral Election and has not received
full distribution of his or her Deferral Account.
 
   
Deferral Year
  The calendar year in which a Deferral Participant
earns the Eligible Compensation (other than
Retirement Conversion

3



--------------------------------------------------------------------------------



 



     
 
  Amounts) that is subject to a Deferral Election.
 
   
Deferred Cash Account
  A sub-account of a Deferral Account created for a Deferral Year, to which the
Deferral Participant may allocate all or a portion of that Deferral Year’s
deferred Cash Compensation and any other Eligible Compensation that the Board
deems allocable to this subaccount.
 
   
Deferred Stock Account
  A sub-account of a Deferral Account created for a Deferral Year (i) to which
the Deferral Participant may allocate all or a portion of that Deferral Year’s
deferred Cash Compensation and any other Eligible Compensation that the Board
deems allocable to this subaccount, and (ii) to which the Plan automatically
allocates all of that Deferral Year’s deferred Formula Stock Award. The
sub-account to which any deferred Retirement Conversion Amounts was credited
under a Prior Plan also is a Deferred Stock Account.
 
   
Effective Date
  The date that the Plan was approved by the Company’s stockholders.
 
   
Eligible Compensation
  Eligible compensation includes Cash Compensation, Formula Stock Awards,
Retirement Conversion Amounts and any other compensation that, prior to the
beginning of a Deferral Year, the Board has designated as Eligible Compensation
for that Deferral Year.
 
   
Fair Market Value
  The New York Stock Exchange-only closing price per share of the Common Stock
for the relevant date (e.g., option grant date or exercise date, stock award
date, etc., as the case may be) or, if the New York Stock Exchange is not open
on the relevant date, the New York Stock Exchange-only closing price per share
of the Common Stock for the trading day immediately preceding the relevant date.
 
   
Formula Stock Award
  Any Award made pursuant to the Formula Stock Award Program described in
Article V of the Plan.
 
   
Interest
  The earnings credited to a Deferred Cash Account. For Deferred Cash Accounts
relating to Deferral Years 2006 and earlier, the Interest for a calendar year is
determined using the average annual rate for 3-Year Treasury Notes for the
immediately preceding calendar year plus 2%.
 
   
 
  For Deferred Cash Accounts relating to Deferral Years 2007 and later, the
Interest for a calendar year is determined using the

4



--------------------------------------------------------------------------------



 



     
 
  average annual rate for 10-Year Treasury Notes for the immediately preceding
calendar year, up to a maximum of 120% of the “Federal long-term rate” for
annual compounding prescribed under §1274(d) of the Code for January of the
calendar year for which the Interest is being credited.
 
   
Non-Employee Director
  Any member of the Board of Directors of the Company who is not an employee of
the Company or of a subsidiary of the Company.
 
   
Plan
  Wells Fargo & Company Directors Stock Compensation and Deferral Plan.
 
   
Plan Administrator
  The Company’s Director of Human Resources.
 
   
Prior Plans
  The Wells Fargo & Company 1999 Directors Stock Option Plan, 1999 Directors
Formula Stock Award Plan and 1999 Deferral Plan for Directors.
 
   
Retirement Conversion
Amount
  A dollar amount equal to the accrued benefits under the former Wells Fargo &
Company Directors’ Retirement Plan or the Norwest Corporation Retirement Plan
for Non-Employee Directors, calculated as if the director’s service on the Board
had ended as of November 2, 1998.
 
   
Separation from Service
  A Non-Employee Director shall be deemed to have had a Separation from Service
at the time his or her service as a member of the Board ceases, or if later,
when the Non-Employee Director is deemed to have had a “separation from service”
within the meaning of Code §409A and applicable regulations thereunder.
Generally, a Separation from Service will not occur within the meaning of Code
§409A if the Non-Employee Director becomes an employee or continues to perform
other services for the Company as an independent contractor.

III.   SHARES AVAILABLE FOR AWARDS       Subject to Article VII, no more than
1,600,000 shares of Common Stock (as adjusted to reflect the August 11, 2006
two-for-one stock split) shall be awarded or made subject to stock options
awarded under the Plan; provided, however, that shares subject to options
granted hereunder (or assumed hereby) that are cancelled or expire without being
fully exercised and shares used to pay the exercise price for options granted
hereunder (or assumed hereby) may again be made subject to options granted under
this Plan with no effect on the foregoing limit. Shares awarded or made subject
to options hereunder may consist, in whole or in part, of authorized but
unissued Common Stock or treasury

5



--------------------------------------------------------------------------------



 



    Common Stock not reserved for any other purpose. For purposes of this
Article III, options that are assumed from a Prior Plan shall be deemed granted
hereunder.   IV.   STOCK OPTION AWARD PROGRAM

  A.   Formula Award of Options.         Each Non-Employee Director who is
elected or re-elected to the Board of Directors by the stockholders of the
Company shall automatically receive an option as of each Award Date to purchase
that number of shares of Common Stock with a Fair Market Value of $57,000 (or
such other greater or lesser dollar amount, not to exceed $150,000, as the
Committee shall specify) on such date determined in accordance with the
Black-Scholes option pricing model but rounded up to the next whole share. A
Non-Employee Director who joins the Board of Directors on any date other than
the Award Date shall automatically receive as of such other date an option to
purchase Common Stock with the same value determined as of such other date,
prorated to reflect the number of months (rounded up to the next whole month)
remaining until the next Award Date. The exercise price per share for each stock
option granted under this Plan shall be the Fair Market Value of the Common
Stock as of the date the option is granted.     B.   Terms of Options.

  1.   Exercise Price and Vesting. Each option granted under the Plan shall have
an exercise price per share equal to the Fair Market Value as of the grant date
of the option. The exercise price shall be payable (i) entirely in cash or
(ii) entirely in Common Stock valued at Fair Market Value on the date the option
is exercised, in accordance with procedures determined by the Plan
Administrator, plus an amount of cash sufficient to avoid the purchase of a
fractional share of Common Stock. If the option exercise price is paid using
Common Stock, it (i) must have been owned by the optionee for at least six
months prior to the date of exercise or purchased by the optionee in the open
market; and (ii) must not have been used in a stock swap transaction within the
preceding six months. Regardless of how the option exercise price is paid,
withholding taxes arising out of the option exercise, if any, may be paid in
cash or in Common Stock. To the extent that no violation of Section 16(b) of the
Securities Exchange Act of 1934 or any other law would result, the payment of
the exercise price of options granted hereunder may also be made by delivering a
properly executed exercise notice together with irrevocable instructions to a
broker, or some other communication acceptable to the Company, requiring the
delivery to the Company of sale or loan proceeds sufficient to pay the option
exercise price, together with any related withholding taxes if no other payment
for such taxes satisfactory to the Company has been arranged; provided that such
exercise shall be conditioned upon, and no

6



--------------------------------------------------------------------------------



 



      shares shall be issued pursuant to such exercise until, receipt of such
amount by the Company.     2.   Term and Exercisability. Except as set forth in
paragraph 3 below, options granted under the Plan shall become fully exercisable
six months after their grant date and shall remain exercisable until the tenth
anniversary of their grant date; provided that (i) if a Non-Employee Director
dies, all outstanding options previously granted to him or her under this Plan
shall become immediately exercisable and remain exercisable until the earlier of
(a) the first anniversary of the Non-Employee Director’s death or (b) the tenth
anniversary of the option grant date and (ii) if a Non-Employee Director leaves
the Board for cause, all outstanding options granted to such Non-Employee
Director under this Plan shall immediately terminate and be cancelled as of the
date he or she ceases to be a director. At any time during which an option
granted under the Plan is exercisable, the option may be exercised in whole or
in part.     3.   Reload Award. With respect to an option granted under
Section A of Article IV of the Plan on or before September 27, 2004 (an
“Original Option”), if while serving on the Board, a Non-Employee Director
exercises the Original Option and pays the option exercise price using Common
Stock in accordance with the terms of the Plan, the Non-Employee Director shall
automatically be granted a “reload” stock option on the date of such exercise.
The reload stock option grant shall equal the number of whole shares of Common
Stock used in the swap exercise to pay the option exercise price. Subject to the
provisions of Section B of Article IV, the reload stock option may be exercised
between the date of grant and the date of expiration of the Original Option. No
reload stock option shall be granted if the Original Option is exercised after a
Non-Employee Director leaves the Board of Directors of the Company for any
reason. No reload stock option shall be granted upon exercise of a reload option
or with respect to an option granted under Section A of Article IV of the Plan
on or after September 28, 2004.     4.   Transferability. No option granted
under the Plan shall be transferred or assigned other than (i) by will or the
laws of descent and distribution, (ii) to the extent required pursuant to a
domestic relations order that satisfies the requirements of Rule 16a-12 under
the Securities Exchange Act of 1934, or any successor rule, or (iii) by
designation of a beneficiary under this paragraph 4. An optionee may, by
completing and signing a written beneficiary designation form which is delivered
to and accepted by the Company, designate a beneficiary to exercise and receive
any outstanding options upon the optionee’s death. If at the time of the
optionee’s death there is not a fully effective beneficiary designation form on
file, or if the designated beneficiary does not survive the optionee, the legal
representative of the optionee’s estate shall have the right to exercise the

7



--------------------------------------------------------------------------------



 



      option. During the lifetime of an optionee, options granted hereunder may
be exercised only by the optionee.     5.   Tax Status of Options. All options
granted under the Plan shall be non-qualified stock options not entitled to
preferential tax treatment under Code §422.

V.   FORMULA STOCK AWARD PROGRAM

  A.   Formula Stock Award. Commencing with the Award Date, each Non-Employee
Director shall automatically receive shares of Common Stock on such date in the
amounts (but rounded up to the next whole share) set forth in paragraph 1, 2 or
3 below (as applicable and subject to paragraph 4); provided, however, that if a
Non-Employee Director has not attended at least one Board meeting as a
Non-Employee Director on or before the date on which such award would otherwise
be payable, such Non-Employee Director shall instead be eligible to receive the
award provided as of the next succeeding date such awards are payable.

  1.   Election at Annual Meeting. A Non-Employee Director who has served as a
director of the Company for at least the entire month of April in each year and
is elected to the Board by the stockholders of the Company at the annual meeting
held in such month, or held later within such year, shall receive as of the date
of the meeting Common Stock with an aggregate Fair Market Value of $50,000 as of
the date of the annual meeting.     2.   After Annual Meeting Through
September 30. A Non-Employee Director who first joins the Board after the annual
meeting of stockholders in each year but on or before September 30 in such year
shall receive as of such September 30 Common Stock with an aggregate Fair Market
Value of $50,000 as of September 30th.     3.   October 1 Through March 31. A
Non-Employee Director who first joins the Board on or after October 1 in each
year but on or before March 31 in the following year shall receive as of the
date of the next succeeding annual meeting of stockholders Common Stock with an
aggregate Fair Market Value of $25,000 as of such succeeding annual meeting.    
4.   Adjustment to Number of Shares. The Committee may increase (by no more than
200%) or decrease the dollar amounts used to determine the number of shares to
be granted under paragraphs 1, 2 and 3 above.

  B.   Deferral of Awards.         A Non-Employee Director may elect, in
accordance with the terms of Article VI of the Plan, to defer receipt of all or
a portion of the shares of Common Stock such director has a right to receive
under this Article V of the Plan.

8



--------------------------------------------------------------------------------



 



  C.   Transferability.         No right to receive an award hereunder shall be
transferable or assignable other than (i) by will or the laws of descent and
distribution, (ii) to the extent required pursuant to a domestic relations order
that satisfies the requirements of Rule 16a-12 under the Securities Exchange Act
of 1934, or any successor rule, or (iii) by designation of a beneficiary under
Article VI of the Plan with respect to shares the receipt of which has been
deferred thereunder.

VI.   DEFERRAL PROGRAM

  A.   Deferral Elections for Eligible Compensation Earned and Vested Prior to
January 1, 2005.         Deferral Elections for Eligible Compensation earned and
vested prior to January 1, 2005, were made pursuant to the terms of the Plan in
effect at the time of the Deferral Election (and not as provided in Section B,
below).     B.   Deferral Elections for Eligible Compensation Not Earned and
Vested Prior to January 1, 2005.         A Non-Employee Director may elect to
defer all or any portion of his or her Eligible Compensation that was not earned
and vested prior to January 1, 2005, by filing a Deferral Election for the
Deferral Year in which such Eligible Compensation is earned in accordance with
this Section B.

  1.   Content. A Deferral Election shall indicate i) the amount of Eligible
Compensation for the Deferral Year to be deferred, ii) the allocation of
deferred Cash Compensation (and any other Eligible Compensation that the Board
deems allocable) between the Deferred Cash Account and the Deferred Stock
Account, iii) when distribution of the deferred amounts will commence, and iv)
the form of distribution. Separate Deferral Elections shall be required for the
deferral of Formula Stock Awards and the deferral of other Eligible
Compensation.     2.   Election Timing. Subject only to the special rule for new
Non-Employee Directors set forth in paragraph 3 below, Deferral Elections with
respect to Eligible Compensation earned in a Deferral Year must be filed with
the Company before the beginning of that Deferral Year. Deferral Elections
applicable to Eligible Compensation for a Deferral Year shall not apply to
Eligible Compensation for any other Deferral Year.     3.   Newly Eligible
Non-Employee Directors. A Non-Employee Director who has not previously been
eligible to participate in any elective account balance plan (as defined in
Treas. Reg. §1.409A-1(c)(2)(i)(A)) maintained

9



--------------------------------------------------------------------------------



 



      by the Company or an Affiliate for independent contractors (including
directors), or whose previous participation in all such plans may be disregarded
pursuant to Treas. Reg. §1.409A-2(a)(7)(ii), may file a Deferral Election
applicable only to Eligible Compensation earned in the Deferral Year in which
the Deferral Election is filed, but only if the Deferral Election is filed not
more than thirty days after the date the individual first becomes a Non-Employee
Director. Deferral Elections pursuant to this paragraph 3 shall be limited as
follows:

  a.   If the Deferral Election is filed before the individual becomes a
Non-Employee Director, the Deferral Election shall apply to all Eligible
Compensation earned after the Deferral Election is filed and during the Deferral
Year in which the Deferral Election is filed, including Cash Compensation and
Formula Stock Awards.     b.   If the Deferral Election is filed after the
individual first becomes a Non-Employee Director but not more than thirty days
after that event, the Deferral Election shall apply only to Cash Compensation
earned in calendar quarters during the Deferral Year in which the Deferral
Election is filed that begin after the calendar quarter in which the Deferral
Election is filed. (For example, if an individual who becomes a new Non-Employee
Director on May 22nd files a Deferral Election on June 17th, that Deferral
Election will apply only to Cash Compensation for service from July 1st through
December 31st of the year in which the Deferral Election is filed. It will not
apply to any Formula Stock Award earned for that year.) Any Deferral Election
subject to this subparagraph b that is filed later than September 30th of the
year of filing will have no effect.

  C.   Deferral Accounts.

  1.   Maintenance of Accounts. A Deferral Account will be maintained for each
Deferral Participant. Within each Deferral Account, separate Deferred Cash
Accounts and Deferred Stock Accounts will be maintained for each Deferral Year.
    2.   Cash/Stock Election. A Deferral Participant must elect, at the time of
his or her Deferral Election, to allocate deferred Cash Compensation (and any
other Eligible Compensation that the Board deems allocable) between the Deferred
Cash Account and the Deferred Stock Account for the Deferral Year. Formula Stock
Awards will be credited only to the Deferred Stock Account for the Deferral
Year. Retirement Conversion Amounts were required under the Prior Plan to be
credited to a Deferred Stock Account. Any Eligible Compensation other than Cash
Compensation, Formula Stock Awards and Retirement Conversion Amounts that the
Board does not deem allocable shall be credited as provided by the Board.

10



--------------------------------------------------------------------------------



 



  3.   Deferred Cash Account. Eligible Compensation allocated to a Deferred Cash
Account will be credited to that account as of the date the Eligible
Compensation otherwise would have been paid.     4.   Deferred Stock Account.
Eligible Compensation allocated to a Deferred Stock Account will be credited to
that account as of the date the Eligible Compensation would have otherwise been
paid or realized. Cash amounts will be converted into share equivalents of
Common Stock in the Deferred Stock Account based on the Fair Market Value of the
Common Stock as of the day the compensation would have otherwise been paid or
realized.     5.   Interest. Deferred Cash Accounts will earn Interest. Interest
will be compounded annually and will be credited on the last day of each
calendar quarter. Interest will continue until all funds in the Deferred Cash
Account have been distributed in accordance with Section D or E of this
Article VI.     6.   Dividend Equivalents. Each time a dividend is paid on the
Common Stock, a Deferral Participant shall receive a credit to his or her
Deferred Stock Account. The amount of the dividend credit shall be the number of
share equivalents (rounded to the nearest one-hundredth) determined by
multiplying the dividend amount per share by the number of share equivalents
credited to the Deferral Participant’s Deferred Stock Account as of the record
date for the dividend and dividing the product by the Fair Market Value of the
Common Stock on the dividend payment date.     7.   Vesting. Each Deferral
Participant will, at all times, have a fully vested and non-forfeitable right to
all amounts properly credited to his or her Deferral Account.

  D.   Distribution of Balances Attributable to Eligible Compensation Earned and
Vested Prior to January 1, 2005.         Payment of the portion of a Deferral
Participant’s Deferral Account that is attributable to Eligible Compensation
earned and vested prior to January 1, 2005 shall be made as provided in this
Section D.

  1.   Distribution from the Deferred Cash Account. A Deferral Participant’s
Deferred Cash Account will be distributed in cash. Distribution of the balance
attributable to a Deferral Election will be made in a lump sum or in up to 10
annual installments, as specified in that Deferral Election, as of: i) March 1
of the first calendar year following termination of the Deferral Participant’s
service as a Non-Employee Director, or ii) March 1 of any other year elected by
the Deferral Participant which begins at least 12 months following the year in
which the deferred compensation would

11



--------------------------------------------------------------------------------



 



      otherwise have been received, or iii) July 1 of the calendar year in which
the Deferral Participant’s service as a Non-Employee Director terminates if such
termination occurs on or before June 30; provided, however, that if July 1
installments are elected, subsequent annual installments shall be payable as of
March 1 of each year thereafter. The amount of each installment distribution
will be equal to the total amount of the account divided by the number of
installments remaining to be made, including the current installment.
Notwithstanding the foregoing, a Deferral Participant, while still a member of
the Board, may elect one time to defer commencement of distribution of the
portion of a Deferred Cash Account attributable to a Deferral Election until
March 1 of any year so long as the new distribution commencement date (i.e.,
March 1 of the year so elected) is at least 36 months beyond the original March
1 distribution commencement date or 44 months beyond the original July 1
distribution commencement date, as applicable. To be effective, the election
must be made by the Deferral Participant at least 12 months prior to the
original March 1 or July 1 distribution commencement date, as applicable. A new
distribution commencement election shall not change the form of distribution
(lump sum or installments) originally elected by the Deferral Participant.    
2.   Distribution from the Deferred Stock Account. A Deferral Participant’s
Deferred Stock Account will be distributed in whole shares of Common Stock.
Distribution of the balance attributable to a Deferral Election will be made in
a lump sum or in up to 10 annual installments as specified in that Deferral
Election, as of: i) March 1 of the first calendar year following termination of
the Deferral Participant’s service as a Non-Employee Director, or ii) March 1 of
any other year elected by the Deferral Participant which begins at least
12 months following the year in which the deferred compensation would otherwise
have been received, or iii) July 1 of the calendar year in which the Deferral
Participant’s service as a Non-Employee Director terminates if such termination
occurs on or before June 30; provided, however, that if July 1 installments are
elected, subsequent annual installments shall be payable as of March 1 of each
year thereafter. The amount of each installment distribution will be equal to
the total amount of the account divided by the number of installments remaining
to be made, including the current installment, rounded up to the nearest whole
share and the whole number of shares so distributed shall be deducted from the
total amount of the account. The final distribution will be rounded up to the
nearest whole share. Notwithstanding the foregoing, a Deferral Participant,
while still a member of the Board, may elect one time to defer commencement of
distribution of the portion of a Deferred Stock Account attributable to a
Deferral Election until March 1 of any year so long as the new distribution
commencement date (i.e., March 1 of the year so elected) is at least 36 months
beyond the original March 1 distribution commencement date or 44 months beyond
the original July 1

12



--------------------------------------------------------------------------------



 



      distribution commencement date, as applicable. To be effective, the
election must be made by the Deferral Participant at least 12 months prior to
the original March 1 or July 1 distribution commencement date, as applicable. A
new distribution commencement election shall not change the form of distribution
(lump sum or installments) originally elected by the Deferral Participant.    
3.   Death. If a Deferral Participant dies before receiving all distributions to
which he or she is entitled under this Article VI of the Plan, all remaining
distributions will be made in one lump sum. Such distribution will be made to
the Deferral Participant’s beneficiary as determined pursuant to Section I of
Article VI.     4.   Change of Control. At the time of a Deferral Election, a
Deferral Participant may also elect to have all amounts deferred pursuant to
this Plan become payable immediately if (i) a third person, including a “group”
as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes
the beneficial owner, directly or indirectly, of 25% or more of the combined
voting power of the Company’s outstanding voting securities ordinarily having
the right to vote for the election of the directors of the Company, or (ii)
individuals who constitute the Board of the Company as of January 1, 1999
(Incumbent Board) cease for any reason to constitute at least two-thirds
thereof, provided that any person becoming a director subsequent to said date
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board shall be, for purposes of this clause (ii), considered as though
such person were a member of the Incumbent Board. The value of a Deferral
Participant’s Deferred Stock Account for purposes of a distribution under this
paragraph 4 shall be the Fair Market Value of the Common Stock for a day
selected by the Plan Administrator which occurs not more than seven days prior
to the date payment is made to the Deferral Participant pursuant to this
paragraph 4.

  E.   Distribution of Balances Attributable to Eligible Compensation Not Earned
and Vested Prior to January 1, 2005.         Payment of the portion of a
Deferral Participant’s Deferral Account that is attributable to Eligible
Compensation that was not earned and vested prior to January 1, 2005 shall be
made as provided in this Section E.

  1.   Lump Sum or Installment Distribution. At the time of his or her Deferral
Election, a Deferral Participant must elect in writing to receive the balance
attributable to the Deferral Election in either a lump sum or in annual
installments over a period of years up to ten. If the Deferral Participant
elects a lump sum, payment shall be made on the date elected in accordance with
paragraph 2 below. If the Deferral Participant elects

13



--------------------------------------------------------------------------------



 



      installments, the first installment payment shall be made on the
commencement date elected in accordance with paragraph 2 below. Each subsequent
installment payment shall be made on March 1 of the installment year. The amount
of each installment distribution will equal the balance attributable to the
Deferral Election immediately preceding the distribution divided by the number
of installments remaining to be made, including the current installment. In the
case of distributions from a Deferred Stock Account, installments will be
rounded up to the nearest whole share. The amount so distributed will be
deducted from the balance attributable to the Deferral Election immediately
preceding the distribution.     2.   Timing of Distribution. A Deferral
Participant must elect to commence distribution of the balance attributable to a
Deferral Election at one of the following times:

  a.   July 1 immediately following Separation from Service;     b.   March 1 of
the first calendar year following Separation from Service; or     c.   March 1
of a calendar year designated by the Deferral Participant which begins at least
12 months following the year in which the Eligible Compensation otherwise would
have been received.

  3.   Redeferral. A Deferral Participant who has not had a Separation from
Service may elect to delay the commencement of distribution of the balance
attributable to a Deferral Election until March 1 of any later year so long as
the new distribution commencement date (i.e., March 1 of the year so elected) is
at least 60 months beyond the original March 1 distribution commencement date or
68 months beyond the original July 1 distribution commencement date, as
applicable. Any such redeferral election shall be made by filing an election on
a form and in the manner provided by the Plan Administrator at least 12 months
prior to the original March 1 or July 1 distribution commencement date, as
applicable, and shall not take effect until at least 12 months after the date on
which it is filed. A redeferral election made less than 12 months before the
originally elected distribution commencement date shall be void and have no
effect. A redeferral election shall not change the form of distribution (lump
sum or installments) originally elected by the Deferral Participant. Only one
redeferral election shall be permitted for amounts attributable to a Deferral
Election.     4.   Death. If a Deferral Participant dies before receiving all
distributions to which he or she is entitled under this Article VI of the Plan,
the balance of the Deferral Participant’s Deferral Account will be distributed
in one lump

14



--------------------------------------------------------------------------------



 



      sum 60 days after the Deferral Participant’s death. Such distribution will
be made to the Deferral Participant’s beneficiary as determined pursuant to
Section I of this Article VI.     5.   Form of Distributions. Distributions from
a Deferral Participant’s Deferred Cash Account shall be in cash. Except as
provided in paragraph 6 below, distributions from a Deferral Participant’s
Deferred Stock Account shall be in whole shares of Common Stock.     6.   Change
of Control. At the time of his or her Deferral Election, a Deferral Participant
may elect in writing to commence distribution of the outstanding balance
attributable to that Deferral Election upon the occurrence of a Change of
Control, regardless of any other election made by the Deferral Participant
pursuant to paragraphs 1, 2 or 3 above. If a Deferral Participant who makes an
election pursuant to this paragraph elected to receive the balance attributable
to his or her Deferral Election in a lump sum, such balance shall be paid
30 days after the date a Change of Control occurs. If a Deferral Participant who
makes an election pursuant to this paragraph elected to receive the balance
attributable to his or her Deferral Election in annual installments, the first
annual installment shall be paid 30 days after the date a Change of Control
occurs, and subsequent installments shall be paid on March 1 of each subsequent
year, beginning with the year after the year in which the first annual
installment is due, until such balance is exhausted. For purposes of this
paragraph 6, a “Change of Control” shall be deemed to occur if there is a change
in the ownership of the Company, within the meaning of Treas. Reg.
§1.409A-3(i)(5)(v), or a change in the effective control of the Company, within
the meaning of Treas. Reg. §1.409A-3(i)(5)(vi). Subject to the preceding
sentence, a Change of Control will generally be deemed to occur:

  a.   on the date one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by the
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the Company;     b.   on the date one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the person or group’s most recent acquisition)
ownership of stock of the Company possessing 30 percent or more of the total
voting power of the stock of the Company; or     c.   on the date a majority of
members of the Company’s Board are replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the

15



--------------------------------------------------------------------------------



 



      members of the Board before the date of the appointment or election.

      For purposes of a distribution under this paragraph 6, the value of a
Deferral Participant’s Deferred Stock Account shall be the Fair Market Value of
the Common Stock for a day selected by the Plan Administrator which occurs not
more than seven days prior to the date payment is made to the Deferral
Participant pursuant to this paragraph 6.     7.   Payment Treated as Made on
Designated Date. Consistent with the regulations under Code §409A, a payment
shall be treated as made on the date specified by this Section E if it is
actually made not earlier than 30 days before the specified date and not later
than the later of (i) December 31 of the year in which the specified date occurs
or (ii) the fifteenth day of the third month after the month in which the
specified date occurs. If the period described in the preceding sentence
includes dates in more than one taxable year, the Deferral Participant shall not
be permitted, directly or indirectly, to designate the taxable year of payment.

  F.   Unsecured Obligation.         All amounts deferred pursuant to this Plan
and credited to a Deferral Account will be unfunded and unsecured and subject to
obligations of the Company. Each Deferral Participant’s right will be as an
unsecured general creditor of the Company. Except as set forth in Section G of
this Article VI, no assets shall be set aside in trust or otherwise hereunder.  
  G.   Trust Fund.         Shares of Common Stock equal to all or a portion of
the share equivalents credited to Deferred Stock Accounts under this Plan may,
in the sole discretion of the Company, be held and administered in trust (“Trust
Fund”) in accordance with the terms of this Plan. The Trust Fund will be held
under a trust agreement between the Company and Wells Fargo Bank, N.A., as
Trustee, or any duly appointed successor trustee. All Common Stock in the Trust
Fund will be held on a commingled basis and will be subject to the claims of
general creditors of the Company in accordance with the requirements of Revenue
Procedure 92-65 or its successor. The Trustee, in its discretion, will vote
shares of Common Stock held in any Trust Fund under this Plan.     H.  
Transferability.         No right to receive a distribution hereunder shall be
transferable or assignable other than (i) by will or the laws of descent and
distribution, (ii) to the extent required pursuant to a domestic relations order
that satisfies the requirements of

16



--------------------------------------------------------------------------------



 



      Rule 16a-12 under the Securities Exchange Act of 1934, or any successor
rule, or (iii) by designation of a beneficiary under Section I of this
Article VI.     I.   Beneficiary.         A Deferral Participant may designate a
beneficiary on or after the date he or she files a Deferral Election and may,
from time to time, change or revoke his or her beneficiary designation and file
a new beneficiary designation with the Company. The designation of beneficiary
will apply to all of the Deferral Participant’s Deferral Account balances. In
the absence of a valid designation, or if the designated beneficiary does not
survive the Deferral Participant, the distribution will be made to the Deferral
Participant’s estate. If any beneficiary dies after becoming entitled to receive
Plan distributions, the remaining distribution will be made to the beneficiary’s
estate.

VII.   ADJUSTMENTS FOR CERTAIN CHANGES IN CAPITALIZATION       If any change is
made to the Common Stock subject to the Plan or subject to any outstanding
option granted under the Plan or Formula Stock Award (whether by reason of
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination of shares, exchange of shares, change in corporate structure
or otherwise), then appropriate adjustments shall be made, consistent with the
requirements of Code §409A, to (i) the maximum number of shares that may be
granted under the Plan or subject to options granted under the Plan, (ii) the
number of shares and exercise price per share of Common Stock subject to options
then outstanding under the Plan, and (iii) the number of share equivalents
credited to any Deferred Stock Account. The grant of options or Formula Stock
Awards under the Plan shall not affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets. Any fractional shares or share equivalents resulting
from adjustments will be rounded to the nearest whole share or share equivalent.
  VIII.   ADMINISTRATION       The Plan Administrator’s responsibilities
include, but are not limited to, the following:

  •   To adopt rules for administration of the Plan.     •   To interpret and
implement the provisions of the Plan.     •   To resolve all questions regarding
the administration, interpretation and application of the Plan.

17



--------------------------------------------------------------------------------



 



  •   To have all other powers as may be necessary to discharge responsibilities
under the Plan.

    The Plan Administrator’s determinations shall be conclusive and binding on
all persons claiming any benefit or right under the Plan.   IX.   TERM       The
Plan will continue indefinitely, as it may be amended or modified from time to
time, until terminated. No options or Formula Stock Awards may be granted under
the Plan after the tenth anniversary of the Effective Date. Unless earlier
terminated in accordance with Article X, the Plan will terminate when there are
no longer options outstanding hereunder and all Deferral Account balances have
been distributed.   X.   AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION    
  The Plan may be amended, modified, suspended or terminated at any time by
action of the Board of Directors or the Committee. No termination, suspension or
modification of the Plan will (i) adversely affect any right in any option
outstanding hereunder to the extent the same has not been exercised unless
otherwise agreed to by the optionee or (ii) adversely affect any benefits to
which a Deferral Participant would have been entitled under Article VI if
termination of the Deferral Participant’s service as a Non-Employee Director had
occurred on the day prior to the date such action was taken, unless agreed to by
the Deferral Participant. It will be conclusively presumed that any adjustment
for changes in capitalization provided for in Article VII does not adversely
affect any such right. Notwithstanding the above, upon termination of the Plan,
the Board or the Committee may mandate the immediate distribution of all amounts
held in Deferral Accounts; provided, however, that accelerated distribution of
the portions of Participants’ Deferral Accounts that are subject to Section E of
Article VI of this Plan (i.e., balances attributable to eligible compensation
not earned and vested prior to January 1, 2005) shall only be permitted on
account of Plan termination in accordance with Treas. Reg. §1.409A-3(j)(4)(ix),
which generally permits:

  a.   termination and liquidation of the Plan if that occurs within 12 months
of a corporate dissolution or bankruptcy;     b.   termination and liquidation
of the Plan pursuant to irrevocable action taken during the period commencing
30 days before and ending 12 months after a change in control event within the
meaning of Treas. Reg. §1.409A-3(i)(5), but only if all deferred compensation
arrangements sponsored by the Company and its Affiliates that are treated as a
single plan under Treas. Reg. §1.409A-1(c)(2) that includes this Plan are
terminated and liquidated with respect to every participant who experienced such
change in control event, and all amounts payable under such single plan for such
participants are paid within 12 months after the irrevocable action is taken; or

18



--------------------------------------------------------------------------------



 



  c.   termination and liquidation of the Plan, provided:

  (1)   the termination and liquidation is not proximate to a downturn in the
financial health of the Company and its Affiliates,     (2)   the Company and
its Affiliates also terminate and liquidate all other deferral arrangements that
would be aggregated with the Plan under Treas. Reg. §1.409A-1(c)(2);     (3)  
no accelerated payments are made within 12 months after irrevocable action is
taken to terminate and liquidate the Plan,     (4)   all payments are made
within 24 months after all necessary action is taken to irrevocably terminate
and liquidate the Plan, and     (5)   during the three years after such
irrevocable action is taken the Company and its Affiliates do not adopt a new
plan that would be aggregated with the Plan under Treas. Reg. §1.409A-1(c)(2) if
the Plan still existed.

    The foregoing provisions of this Article X shall not prohibit the earlier
distribution of any Deferral Account in accordance with the provisions of
Article VI.   XI.   MISCELLANEOUS

  A.   No Guaranty of Service.         Neither participation in this Plan nor
the grant of any award hereunder constitutes a guarantee or contract of service
as a Non-Employee Director.     B.   Governing Law.         The Plan and all
determinations made and actions taken pursuant hereto shall be governed by and
construed in accordance with the law of the State of Delaware.     C.  
Severability.         If any provision of the Plan is determined to be illegal
or invalid (in whole or in part) for any reason, or if the Plan Administrator
cannot reasonably interpret any provision so as to avoid violation of Code §409A
or constructive receipt of compensation under this Plan before the actual
receipt of such compensation, this Plan shall be construed and enforced as if
the provision had not been included.

19